GRUBB, District Judge
(dissenting). I am unable to concur in the conclusion reached by the court in this case. Whatever may be the legal effect of the enlistment of a minor under 16 years of age, if the minor has sufficient age and intelligence to be capable of committing tire offense of desertion, has actually deserted and is in confinement, awaiting trial before a military court on the charge of desertion, I do not think he should be released from military custody, until tire charge has been disposed of by the court having exclusive jurisdiction to try it. I agree with the conclusion reached in the case of In re Cosenow (C. C.) 37 Fed. 668-671, that the effect of the statute is not “to make the enlistment so absolutely void that the recruit could not commit the crime of desertion, and that a ^court-martial'could not retain jurisdiction under the .charge.” I think the question as to whether the minor was capable of and did in fact commit the offense of desertion should, in such a case, be left to the determination of the military court, and that the minor should not be released from military custody until tire charge was so finally disposed of.